        Case 2:20-cv-00478-TOR     ECF No. 6    filed 03/31/21   PageID.26 Page 1 of 2




 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    ELLIOT D. GOODIN,
                                                    NO. 2:20-CV-0478-TOR
 8                               Plaintiff,
                                                    ORDER DISMISSING CASE
 9           v.

10    EASTERN STATE HOSPITAL,

11                               Defendant.
12         BEFORE THE COURT is Plaintiff’s failure to amend his inadequate

13   Complaint. See ECF No. 5. The Court has reviewed the record and files herein,

14   and is fully informed.

15         Plaintiff, a patient at Eastern State Hospital, is proceeding pro se and in

16   forma pauperis. Plaintiff filed a Complaint on December 28, 2020. ECF No. 1.

17   On January 29, 2021, the Court screened Plaintiff’s Complaint for legal sufficiency

18   pursuant to 28 U.S.C. § 1915(e). ECF No. 5. The Court dismissed Defendant

19   Eastern State Hospital with prejudice and Plaintiff’s Complaint without prejudice.

20   Id. The Court granted Plaintiff an opportunity to file an amended complaint within




        ORDER DISMISSING CASE ~ 1
        Case 2:20-cv-00478-TOR       ECF No. 6    filed 03/31/21   PageID.27 Page 2 of 2




 1   60 days of the Court’s order. Id. Plaintiff failed to timely amend his inadequate

 2   Complaint.

 3         Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma

 4   pauperis if the trial court certifies in writing that it is not taken in good faith.” The

 5   good faith standard is an objective one, and good faith is demonstrated when an

 6   individual “seeks appellate review of any issue not frivolous.” See Coppedge v.

 7   United States, 369 U.S. 438, 445 (1962). For purposes of 28 U.S.C. § 1915, an

 8   appeal is frivolous if it lacks any arguable basis in law or fact. Neitzke v. Williams,

 9   490 U.S. 319, 325 (1989).

10         The Court finds that any appeal of this Order would not be taken in good

11   faith and would lack any arguable basis in law or fact.

12   ACCORDINGLY, IT IS HEREBY ORDERED:

13         1. This case is DISMISSED without prejudice for failure to state a claim

14             under 28 U.S.C. § 1915(e)(2)(B).

15         2. Plaintiff’s in forma pauperis status is REVOKED.

16         The District Court Executive is directed to enter this Order, enter judgment

17   of dismissal without prejudice, forward a copy to Plaintiff, and CLOSE the file.

18         DATED March 31, 2021.

19

20                                   THOMAS O. RICE
                                  United States District Judge


        ORDER DISMISSING CASE ~ 2
